Case 3:17-cv-00072-NKM-JCH Document 712-3 Filed 04/20/20 Page 1 of 8 Pageid#:
                                 10521




                EXHIBIT 3
Case 3:17-cv-00072-NKM-JCH Document 712-3 Filed 04/20/20 Page 2 of 8 Pageid#:
                                 10522
Case 3:17-cv-00072-NKM-JCH Document 712-3 Filed 04/20/20 Page 3 of 8 Pageid#:
                                 10523
Case 3:17-cv-00072-NKM-JCH Document 712-3 Filed 04/20/20 Page 4 of 8 Pageid#:
                                 10524
Case 3:17-cv-00072-NKM-JCH Document 712-3 Filed 04/20/20 Page 5 of 8 Pageid#:
                                 10525
Case 3:17-cv-00072-NKM-JCH Document 712-3 Filed 04/20/20 Page 6 of 8 Pageid#:
                                 10526
Case 3:17-cv-00072-NKM-JCH Document 712-3 Filed 04/20/20 Page 7 of 8 Pageid#:
                                 10527
Case 3:17-cv-00072-NKM-JCH Document 712-3 Filed 04/20/20 Page 8 of 8 Pageid#:
                                 10528
